Opinion.
Cooper, J.:
It appears from the admitted facts that J ames E. Calhoun and Christiana Gordon were married before the death of Adam Gordon, the testator. The interest of Mrs. Calhoun, therefore, under the will of her father, accrued to her after her marriage, and in such cases the property, before the passage of the Act of 1839 in relation to the property of married women, passed absolutely to the husband, whether reduced to possession or not during the coverture. Wade v. Grimes, 7 How. 425; Harper v. Archer, 4 S. & M. 99; Clarke v. McCreary, 12 S. & M. 347; Cook v. Lindsey, 34 Miss. 451; Henderson v. Guyot, 6 S. & M. 209.
The real estate, then, into which the land notes of Iioopes were converted was acquired by an investment of the property of James Calhoun, and not that of his wife, and it becomes immaterial to inquire whether he believed it to be his own or that of his wife — his mistake' could not change the law.
The decision on this point is conclusive upon the claim asserted by the appellant, and it is unnecessary to consider the other questions presented by the record.

The judgment is affirmed.